DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 9/18/2019.  Claims 1-6 and 8-14 are amended, claims 15-20 are new, and claims 1-20 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both a black box entity comprising a computer device, information, cash, and coins (Fig. 1) and a human figure (Fig. 2C-2F).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  “initiation” is grammatically incorrect.  An appropriate correction may be to recite “initiating”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the preamble states that the claim is directed to “a non-volatile machine readable medium storing a program having instructions which when executed by a processor will cause the processor to …” and yet some limitations are not performed by a programmed processor. For example, “receiving from the merchant and securing, the cash having the total cash value of the merchant selection within a secure chamber of the safe” and “providing to a courier the cash having the total cash value of the merchant selection from the secure chamber”.  Applicant has not provided a disclosure with sufficient specificity evidencing possession of a machine readable medium structured such that a processor is capable of performing these steps.  The disclosure describes an algorithmic process of, for example, unlocking a door enabling receipt of cash from the merchant and a process of verifying whether receipt of cash amounts to the value of a merchant selection, though there is no means for receiving the physical cash in a physical space via the processor.  Similarly, providing physical cash to a human courier is not itself performed by the processor. It can be said that the Specifications describe a process by which courier action causes the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Claims 17 and 20 currently recite “determining that cash having at least the total cash value of the merchant selection exists in the safe at the first time comprises receiving a first user input at the safe computing device”.  As the limitation is structured, receiving a user input is part of the step of determining that a cash amount exists.  The claim is not structured such that the user input precedes or triggers the step of determining a case amount exists in the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Multiple recitations recite language with insufficient antecedent basis.  In particular, various recitations of “the cash” do not clearly define the metes and bounds of the claim.  In “the safe determining existence in the secure chamber of the cash having at least the total cash value of the merchant selection” it is unclear how “at least” is to be interpreted in light of the recitation on “the cash” in “the safe receiving from the merchant and securing, the cash having the total cash value of the merchant selection within a secure chamber of the safe”.  The claim simultaneously establishes that the safe has received an amount having a value and that that amount is possibly more than that amount of cash. Subsequently, the claim step of determining calls into question whether there exists “the cash having at least cash having the total cash value of the merchant selection” via the “if” clause. The step of sending information is predicated on the conditional limitation “if the cash having at least cash having the total cash value of the merchant selection exists at a first time”.  As the claim also limits the cash as existing, it is unclear if the sending information step limits the claimed invention or not.
Indefinite antecedence also exists for “the cash” in dependent claims.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “courier” in all claims is used by the claim to mean a person who transports goods, a computing device associated with a person who transports goods, or a company which transports goods 
In some contexts, the “courier” is a person who physically receives and retrieves physical goods (e.g. cash and coins) and physically interacts with a safe interface in order to retrieve stored goods (e.g. Claim 6). In some contexts, the “courier” is either a computer associated with the human courier or an abstract construction, such as a company employing the human courier, which utilizes a computing device in order to communicate with other entities within the system (e.g. the exchange agent and bank) and receive and store electronic information about transactions (Claim 8).  The mutually exclusive meanings of “courier” cannot perform all of the recited steps of the claims.  Rather, the claims must intend to switch between meanings depending on the context of the language and so “the courier” may be a human courier, a courier company, or a courier computer without clarity distinguishing the metes and bounds of the claim.  For example, a courier company cannot remove physical money from a safe though a human representative from the courier company may.  A courier company can be said to receive information, such as cash values and determinations of existence of cash in the safe, though it is more likely that Applicant intends to limit the system as operating within an electronic environment as there are no other disclosed modes of communication.  While it is unclear how a selection from a company would be received, it would be clear to a person having ordinary skill in the art that a selection from a courier company computer was received (Claims 1 & 6). 


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Multiple recitations recite language with insufficient antecedent basis.  In particular, various recitations of “the cash” do not clearly define the metes and bounds of the claim.  In “determining existence in the secure chamber of the cash having at least the total cash value of the merchant selection” it is unclear how “at least” is to be interpreted in light of the recitation on “the cash” in “receiving from the merchant and securing, the cash having the total cash value of the merchant selection within a secure chamber of the safe”.  The claim simultaneously establishes that the safe has received an amount having a value and that that amount is possibly more than that amount of cash. Subsequently, the claim step of determining calls into question whether there exists “the cash having at least cash having the total cash value of the merchant selection” via the “if” clause. The step of sending information is predicated on the conditional limitation “if the cash having at least cash having the total cash value of the merchant selection exists at a first time”.  As the claim also limits the cash as existing, it is unclear if the sending information step limits the claimed invention or not. 

Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not clearly define the metes and bounds of the invention because the preamble states that the claim is directed to “a non-volatile machine readable medium storing a program having instructions which when executed by a processor will cause the processor to …” and yet some limitations are not performed by a programmed processor. For example, “receiving from the merchant and securing, the cash having the total cash value of the merchant selection within a secure chamber of the safe” and “providing to a courier the cash having the 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the report including locations, dates, and times of … denominations of the total cash value of the cash of the merchant selection and denominations of the total coin value of the coins of the merchant selection, the total cash value of the cash that existed in the safe, the total cash value of the cash of the merchant selection that was removed from the safe, and the reduced monetary value sent to the bank”.  It is unclear what is meant by a location, date, and time of recited elements such as denominations and values. 

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent Claim 1 recites “the safe receiving from the merchant and securing, the cash having the total cash value of the merchant selection within a secure chamber of the safe” and dependent Claim 5 recites “determining that cash having at least the total cash value of the merchant selection does not exists in the safe”.  Firstly, it is unclear how the invention may be limited by the sage receiving the cash and determining that the case does not exist in the safe.  In one way, it can be said that the claim is limiting the invention as being inoperable and despite a cash amount being received the system does not operate to determine that amount accurately. Taken another way, the claim appears to render optional the positively recited step of the safe receiving the cash in the selected amount.  The metes and bounds of this claim cannot be determined.
Claim 12 recites similarly indefinite language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872